BAZELON, Chief Judge
(concurring separately):
While I agree with the result reached by the majority, I have two concerns. In discussing the presumptive validity of the questioned Commission rulemaking, the majority invokes the general precept that, “Petitioners bear ‘the heavy burden of making a convincing showing that [a rule] is invalid because it is unjust and unreasonable in its consequences.’ ” Two Supreme Court opinions are offered as the source of the quoted language.1 While such a burden is required for relief, I do not believe that it may be imposed merely to raise the question of a rule’s proper application. To apply the more rigorous standard at the threshold is to risk making the presumption of validity a concrete monument to automaticity. In addition, to require of impecunious associations or private citizens a quantum of evidence beyond their financial means to marshal, as prerequisite to examining the rule or its controlling effect, is to blunt the tools with which bad or outdated rules are discarded or limited. As in this case, compliance with APA informal rulemaking procedures merely raises the presumption of validity, it does not, of itself, render the product of rulemaking unassailable; neither should the financial plight of the challenger, combined with a heavy burden to show invalidity, operate as a practical matter to discourage even raising the question.
Further, the Court states, in affirming the Commission’s rejection of petitioners’ proposal for automatic refunds:
[The Commission] opposed the proposal as “too inflexible and restrictive” but rather chose to consider refunds on an individualized basis in ratemaking proceedings. We cannot find this reasoning to be arbitrary or capricious.
173 U.S.App.D.C. p. 40, 522 F.2d p. 146. I believe this does not reflect abandonment of the well-recognized principle that the end of public utility regulation is protection of consumers from exorbitant rates beyond the zone of reasonableness within which rates must properly fall. I deem that requirement to apply whether or not the present uncertainty respecting fuel prices, and hence a utility’s costs, constitutes an emergency.

. 173 U.S.App.D.C. p. 40, 522 F.2d p. 146, quoting Permian Basin Area Rate Cases, 390 U. S. 747, 767, 88 S.Ct. 1344, 20 L.Ed.2d 312 (1968)' which itself quotes from FPC v. Hope Natural Company, 320 U.S. 591, 602, 64 S.Ct. 281, 88 L.Ed. 333 (1944).